Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response received on 12/17/2021 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 17 December 2021 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
ON page 12, the applicant argues the 101 rejection.
All arguments are moot, the 101 rejection is withdrawn because of the amendments.
On page 12-13 the applicant argues the 112 rejections.
The applicant has successfully amended the claims to overcome the previous rejections, however, new rejections follow below due to other amendments in the claims.
ON page 13-14, the applicant argues that the claims are enabled by the provisional application.
The examiner disagrees.  The claims provide limitations regarding the epipolar configuration that is not enabled by the specification of the provisional application, and does not teach the configuration as claimed.  However, due to claim amendments a 
On pages 14, the applicant argues that the prior art does not constitute as prior art due to the provisional application’s filing date.
All arguments are moot in view of the new grounds of rejection, below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

It is noted that claims 20-23 are now considered eligible subject matter.  Even if the claims could be considered an abstract idea, there is evidence of a practical application, i.e. image detection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23, 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 27 recite the limitation "the detection" in line 17 and 21, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the directable light source" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-23, 27, 29-33 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by U.S. Patent Application Publication NO. 20150285618 (Haraguchi).
Regarding claim 20, Haraguchi discloses a method of detecting an image, comprising: enabling a first row of a pixels (nth row, fig. 12) of a two-dimensional pixel array (fig. 12, image sensor) to detect light reflected from at least one object (fig. 12, subject) illuminated by a first light pulse (fig. 13, first light pulse of ΦLight) from a first scanning line (fig. 12, scanning line on the subject) of a directable light source (fig. 12, Light-emitting device), the first row of pixels in an epipolar configuration with the first scanning line, configuration in which a plane is made between the nth row and the subject line of fig. 12; and enabling a second row of pixels (fig. 12, n+1th row) of a two-dimensional pixel array (fig. 12, image sensor) to detect light reflected from the at least one object (fig. 12, subject) illuminated by a second light pulse (fig. 13, second light 
Regarding claim 21, Haraguchi et al discloses generating detection signals corresponding to the detected light reflected from the at least one object when illuminated by each of the first and second light pulses, the signals generated by the image sensor (fig. 12, image sensor, page 6, paragraph 101).
Regarding claim 22, Haraguchi et al discloses generating depth information based on the generated detection signals corresponding to the detected light reflected from the object by the first and second light pulses by generating arrange image (page 6, paragraph 101).  
Regarding claim 23, Haraguchi et al discloses enabling the two- dimensional pixel array to detect light reflected from the at least one object illuminated by the first or second light pulses by activating the sensor as described in pages 5-6, paragraphs 88-98) comprises determining an active region of the two-dimensional pixel array, the active region that is being driven (page 6, paragaprh 97) corresponding to a portion of the object being illuminated by the first or second light pulse, since the regions that are being scanned correspond to the light pluses of page 6, paragraphs 100-107; and enabling the determined active region during the first or second light pulses , since the regions ins being scanned during the light pulses (page 6, paragraph 101). 
Regarding claim 27, Haraguchi et al discloses a device comprising: a two-dimensional pixel array comprising a plurality of lines of pixels (fig. 12, image sensor, fig. 2, fig. 1, item 102); and a controller (fig. 1, item 113) to8Appl. No. 16/516,664Docket No.: 8350.0018CResponse Dated December 17, 2021Examiner: DULANEY, K. Reply to Notice of November 1, 2021TC/A.U. 2666enable a first row of pixels(nth row, fig. 12)  of the two-dimensional pixel array(fig. 12, image sensor)  to detect light reflected from at least one object (fig. 12, subject)  illuminated by a first light pulse(fig. 13, first light pulse of ΦLight)  from a first scanning line(fig. 12, scanning line on the subject)  of the directable light source(fig. 12, Light-emitting device), the first row  of pixels an epipolar configuration with the first scanning line, configuration in which a plane is made between the nth row and the subject line of fig. 12; and enable a second row of pixels (fig. 12, n+1th row) of the two-dimensional pixel array (fig. 12, image sensor) to detect light reflected from the at least one object (fig. 12, subject)  illuminated by a second light pulse (fig. 13, second light pulse of ΦLight)  from a second scanning line (fig. 12, scanning line on the subject)  of the directable light source(fig. 12, Light-emitting device), the second row of  pixels in an epipolar configuration with the second scanning line, the configuration in which a plane is made between the n+1th row and the subject line of fig. 12; wherein the second light pulse occurs after the detection of the light reflected from the at least one object illuminated by the first light pulse (fig. 13, page6, paragraph 102).
Regarding claim 29, Haraguchi et al discloses the controller further: generates detection signals corresponding to the detected light reflected from the object when illuminated by each of the first and second light pulses (page 6, paragraph 101, paragraph 96- readout signals); generates depth information based on the generated detection signals, a range image (page 6, paragraph 101).
 Regarding claim 30, Haraguchi et al discloses the controller further: determines a sequence of portions of the object to be illuminated, (fig. 12, sequence of rows illuminated on subject); directs the directable-light source to sequentially illuminate the sequence of portions (fig. 12, light emitting device, fig. 13, shows the sequence of illumination); and directs the two-dimensional pixel array to sequentially capture light from the sequence of illuminated portions (fig. 12, image sensor).  
Regarding claim 31, Haraguchi et al discloses the controller further: temporally synchronizes the directable light source and the two- dimensional pixel array such that the two-dimensional pixel array captures light 10Appl. No. 16/516,664Docket No.: 8350.0018C Response Dated December 17, 2021Examiner: DULANEY, K. Reply to Notice of November 1, 2021TC/A.U. 2666from a portion of the object illuminated by the directable light source (page 6, paragraphs 101, 102).  
Regarding claim 32, Haraguchi et al discloses the controller further: spatially synchronizes the directable light source and the two-dimensional pixel array such that the directable light source illuminates a portion of the object that the two-dimensional pixel array is configured to capture (fig. 12).
Regarding claim 33, Haraguchi et al discloses wherein the sequence of portions of the object to be illuminated is chosen to maximize total energy transferred from the directable light source to the two-dimensional pixel array by using the full energy of the light on one line at a time as opposed to the full array, thus maximizing energy transferred to the sensor (page 6, paragraph 103).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        1/5/2022